This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JULIAN ARMENDARIZ,

 3          Worker-Appellee,

 4 v.                                                                                   NO. 32,888

 5 BERNALILLO COUNTY DETENTION,
 6 CENTER and NEW MEXICO COUNTY
 7 INSURANCE AUTHORITY,

 8          Employer/Insurer-Appellants.


 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Terry S. Kramer, Workers’ Compensation Judge

11 Law Offices of Jeffrey C. Brown
12 Jeffrey C. Brown
13 Albuquerque, NM

14 for Appellee

15   Hoffman Kelley, LLP
16   Phyllis Savage Lynn
17   Keith D. Drennan
18   Albuquerque, NM

19 for Appellants
 1                            MEMORANDUM OPINION

 2 GARCIA, Judge.

 3   {1}   Employer/Insurer appeals from the compensation order entered by the workers’

 4 compensation judge (WCJ). On appeal, Employer/Insurer contends that the WCJ erred

 5 in concluding that Worker did not voluntarily remove himself from the workforce

 6 when Worker was terminated from the Bernalillo County Detention Center, and

 7 therefore also erred in concluding that Worker was entitled to temporary total

 8 disability benefits (TTD) and modifier benefits. This Court issued a calendar notice

 9 proposing to reverse, and Worker filed a memorandum in opposition. While this case

10 was pending on the summary calendar, this Court issued its opinion in Hawkins v.

11 McDonald’s, ___-NMCA-___, ___ P.3d ___ (No. 32,635, Dec. 17, 2013), cert.

12 denied, 2014-NMSC-002 (No. 34,511, Feb. 12, 2014). We therefore issued a second

13 calendar notice, this time relying on Hawkins, and proposed to affirm.

14 Employer/Insurer has filed a memorandum in opposition to this Court’s second notice

15 of proposed disposition. In its memorandum in opposition, Employer/Insurer concedes

16 that “[i]f the interpretation of law put forth in Hawkins adequately balances the

17 interests of the worker and the employer, Worker will be entitled to PPD and statute-

18 based modifier benefits.” [2dMIO 1] However, Employer/Insurer argues that Hawkins

19 “strikes an unfair balance against Employer[.]” [2dMIO 1] To the extent


                                             2
1 Employer/Insurer is asking this Court to reconsider Hawkins, we decline to do so.

2 Given that Hawkins is the latest pronouncement from this Court on this issue, we

3 apply the holding in Hawkins and affirm for the reasons stated in our second notice

4 of proposed disposition.

5   {2}   IT IS SO ORDERED.


6
7                                       TIMOTHY L. GARCIA, Judge


8 WE CONCUR:


 9
10 JONATHAN B. SUTIN, Judge


11
12 M. MONICA ZAMORA, Judge




                                           3